Title: To James Madison from William McIntosh and Others, 15 January 1817
From: McIntosh, William
To: Madison, James


        
          Friend & Father,
          Washington City Jany 15th. 1817
        
        We hear much talk of the Cherokees wishing to exchange part or the whole of their land South & West of the Tennessee river with you, for

lands West of the Mississippi river, this is a business of their own, and with which we have nothing to do, only So far as this, that about the time of our late troubles & war, the Cherokees attempted to lay claim to a large body of our land west of our boundary line with you, from the head waters of the Apalachy river on the Hog Mountain to the Mouth of Welles creek on the Coossa river—and have recently began to Settle on it, to this they have no right and we do not admit their claim, nor do we wish you to listen to them on the Subject of exchanging any territory or land, South of the above Mentioned line, or east of the Coossa, untill we have councilled with them and understand each other more fully on this Subject.
        There is a great portion of the More influential Cherokees who are anxious to Swap all their land, but I know many and Nearly half the force of the Cherokees who are not So much civilized and live mostly in the Woods that do not wish to Swap but would prefer remaining where they are they requested us to tell you, Should we see you, that they were afraid, the influence which the other portion of their nation had (for they are mostly half breeds) might eventually Swap all their land & leave these without any land to walk on, and we fear the want of land in their Nation might throw them on us, this last I mention is Simply a request of these people & not part of my business.
        Father So soon as you can answer our talks now given to you and will let us know what chance we have of obtaining our compensation for losses Sustained by our red Sticks we will look towards our people and bid you farewell.
        
          William Mc.Intosh Yoholohis X mark  MiccoTuskeehenuhauhis X mark 
          Jeorge Lovet.Saml, HawkinsInterp[r]eters
      